NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 17, 2022*
                             Decided November 17, 2022

                                         Before

                            DIANE P. WOOD, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

                            JOHN Z. LEE, Circuit Judge

No. 22-1969

KEITH TURNER,                                  Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of
                                               Indiana, Indianapolis Division.
      v.
                                               No. 1:22-cv-00275-TWP-DML
WESTFIELD WASHINGTON
TOWNSHIP,                                      Tanya Walton Pratt,
    Defendant-Appellee.                        Chief Judge.

                                       ORDER

       Keith Turner appeals the dismissal of his complaint against Westfield
Washington, an Indiana township, for denying his application for emergency rental
assistance under a federally created pandemic relief program. The district court ruled



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1969                                                                              Page 2

that the relevant statutes do not provide a private cause of action. We agree, and
because Turner’s complaint did not otherwise state a claim, we affirm.

        At this stage, we accept the factual allegations in Turner’s pro se complaint as
true. See Saint Anthony Hosp. v. Eagleson, 40 F.4th 492, 499 (7th Cir. 2022). Turner sought
housing benefits from a local program funded by the federal Coronavirus Relief Fund.
The Fund was created and funded by the Coronavirus Aid, Relief, and Economic
Security (CARES) Act, 42 U.S.C. § 801, the Consolidated Appropriations Act of 2021,
15 U.S.C. § 9058a, and the American Rescue Plan Act of 2021, 15 U.S.C. § 9058c. As
relevant here, the Acts give local governments block grants to pay housing expenses for
applicants meeting certain criteria. See 42 U.S.C. § 801(b)(1); 15 U.S.C. §§ 9058a(b)(1), (c),
(k)(3), 9058c(b)(1), (d), (f)(2). Turner applied to Westfield Washington (“the Township”)
for the benefits, but the Township denied the application because it concluded,
incorrectly, that the application was fraudulent.

        The Township moved to dismiss the complaint, arguing that the Acts do not
authorize private lawsuits to recover benefits. The district court agreed and dismissed
the complaint. Turner filed a notice of appeal and then another document in which he
argued that he could sue under the Acts to enforce his right to benefits. He also argued
that his complaint stated a claim under 42 U.S.C. § 1983. Construing this as a motion to
reconsider, the district court denied it. Given the timing of the motion and the notice of
appeal, we can review both the dismissal and the denial of the motion. See FED. R. APP.
P. 4(a)(4)(A)(iv), (vi), (B)(i); Carter v. City of Alton, 922 F.3d 824, 826 n.1 (7th Cir. 2019).

        Turner first argues that the Acts provide him with a private right of action
because he meets the statutory criteria for the benefits. He concedes that nothing in the
text of the Acts establishes a right for eligible applicants to sue if they are denied
benefits, but he infers such a remedy from the overall statutory scheme.

        Here, a right to privately enforce the benefits provisions of the Acts cannot be
inferred. Without clear statutory intent to create a private right of action, “a cause of
action does not exist and courts may not create one, no matter how desirable that might
be as a policy matter, or how compatible with the statute.” Alexander v. Sandoval,
532 U.S. 275, 286–87 (2001); see also Ziglar v. Abbasi, 137 S. Ct. 1843, 1855–56 (2017).
Turner apparently interprets the statutes as granting an individual right to the benefits
if the criteria are met. But the Acts are directed at the Secretary of the Treasury, who
must distribute program funds to local governments, which determine eligibility and
pay covered expenses for those who qualify. 42 U.S.C. § 801(b)(1); 15 U.S.C.
No. 22-1969                                                                           Page 3

§§ 9058a(b)(1), (c)(1), 9058c(b)(1), (d)(1). Nothing in any of the Acts secures a right to
benefits for individual applicants. Turner might have an administrative claim under
state law, but the Acts do not confer individual rights or create a private enforcement
mechanism.

       Next, Turner contends that his complaint stated a claim under 42 U.S.C. § 1983.
The Township first responds that Turner waived this argument because he did not
plead a § 1983 violation. But plaintiffs need not commit to a legal theory at the
pleadings stage, Zimmerman v. Bornick, 25 F.4th 491, 493 (7th Cir. 2022), and complaints
cannot be dismissed because they imperfectly state the law supporting the claim.
Johnson v. City of Shelby, 574 U.S. 10, 11 (2014).

       The Township also argues that Turner waived the § 1983 theory by not raising it
in the district court, but Turner appropriately gave the district court the chance to
address his argument. See Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 813 (7th Cir. 2012).
In his motion to reconsider, Turner argued that even if he had no private right of action
under the Acts, the Township’s denial violated his “private privilege” to the benefits,
allowing him to sue under § 1983 for the denial of a federal right. Because Turner did
not need to plead legal theories, and the Township moved to dismiss based solely on
the lack of a private right of action, he cannot be faulted for not specifying another
theory of relief until the motion for reconsideration.

       Nevertheless, under our de novo review, Turner’s complaint did not state a
§ 1983 claim because it did not allege that he was deprived of a federal statutory or
constitutional right. City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 119–20 (2005).
According to Turner, he has a statutory right because the Acts require that all eligible
applicants receive benefits. But we have already rejected that argument. The Acts
authorize local governments, as the recipients of block grants, to distribute relief funds
to certain eligible applicants, but no individual has a right to the funds. Turner cannot
use § 1983 to sidestep the absence of a private right of action under the Acts. To the
extent Turner also suggests his “property right” in the benefits can be enforced through
the Due Process Clause, the same answer applies. Perhaps Turner could be understood
to argue that the Township irrationally, and thus unconstitutionally, targeted him for an
unfavorable decision. See Engquist v. Oregon Dep't of Agr., 553 U.S. 591, 603 (2008)
(explaining class-of-one theory of equal protection). But the complaint states that the
Township denied the application after concluding that it was fraudulent; that is not
irrational, and Turner’s complaint does not provide any facts to suggest that the
conclusion, even if erroneous, was pretextual.
No. 22-1969                                                                           Page 4

        Turner’s last argument is that his complaint stated a tort claim. But he cites no
authority (and we are aware of none) establishing a tort claim for the wrongful denial of
benefits. We need not decide this issue, however. The district court acknowledged, but
did not address, the Township’s argument that Turner failed to state a tort claim. This
was sensible given the presumption that, when a court dismisses a lone federal claim on
the merits, it will relinquish subject-matter jurisdiction and dismiss any pendent state-
law claims without prejudice under 28 U.S.C. § 1367(c)(3). Rivera v. Allstate Ins. Co.,
913 F.3d 603, 618 (7th Cir. 2018). We therefore modify the judgment to provide that any
state claims are dismissed without prejudice.

        Finally, we note that the judgment reflects a dismissal “for lack of jurisdiction,”
but the court’s reasoning on the federal claim was not jurisdictional. A jurisdictional
dismissal is not on the merits and is without prejudice to refiling in the proper forum.
Lewert v. P.F. Chang's China Bistro, Inc., 819 F.3d 963, 969–70 (7th Cir. 2016). But a motion
challenging “the existence of a federal cause of action” attacks the merits. Boim v. Am.
Muslims for Palestine, 9 F.4th 545, 557 (7th Cir. 2021) (quoting Malak v. Associated
Physicians, Inc., 784 F.2d 277, 279–80 (7th Cir. 1986)); see also Shapiro v. McManus, 577 U.S.
39, 45 (2015). The court’s memorandum opinion recognizes this by correctly granting
the Township’s motion under Rule 12(b)(6) (not Rule 12(b)(1)) and dismissing “with
prejudice.” Lewert, 819 F.3d at 969.

        We instruct the district court to enter an amended judgment order clarifying the
dispositions in accordance with this order. But based on our understanding that the
federal claims are dismissed on the merits, and having modified the judgment on the
state claims, we AFFIRM.